Citation Nr: 1615783	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1978 and from June 1978 to July 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously remanded for additional development in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for service connection for a back (L-3) injury/condition in December 2006 at which time he wrote that this disability began in July 1978.  In a March 2015 statement, the Veteran wrote that he injured his back in March 1978 when he was on a hill climb training exercise and the person in front of him fell and slid into him.  The Veteran reported that he was evaluated for a shoulder and back injury, that his shoulder was placed in a sling, that his back was visually inspected for injury, and that a scratch was found to be present.  The Veteran contended that he has experienced back problems ever since service.

The Veteran's available service treatment records show that he injured his left shoulder in March 1978 but do not show any complaints or findings regarding the back.  Subsequent medical examination reports dated in May 1978 and June 1980 show a normal spine.  In a May 1978 Report of Medical History, the Veteran responded "no" to "recurrent back pain."  An October 1979 service treatment record shows treatment for lipoma of the back and the Veteran is separately service connected for a three centimeter scar of the right upper back as a residual of excision of lipoma.

Post-service, a February 1991 private radiology report provides an impression of herniated disc fragment on the left at L5-S1, causing effacement of the left S1 nerve root.  A March 2006 private treatment record notes the presence of degenerative disc disease (DDD) of the lower lumbar spine at L3-L4, L4-L5, and L5-S1.  A November 2006 private treatment note provides an impression of degenerative joint disease (DJD) of the lumbar spine.

In connection with his claim, the Veteran was afforded a VA spine examination in February 2015.  The examiner diagnosed degenerative arthritis of the spine and noted the Veteran's in-service history of a back injury in 1978 with subsequent treatment in 1991 for back pain.

The February 2015 VA examiner opined that the Veteran's low back disorder was less likely as not (less than 50/50 probability) incurred in or caused by the claimed in-service injury.  The rationale for this opinion was that the Veteran's service treatment records were negative for a back disorder.  The examiner noted that the Veteran was diagnosed with a herniated disc fragment on the left at L5-S1 causing effacement of the S1 nerve root in 1991 and noted that this was the first objective evidence of low back problems and that this was eleven years after separation.  The examiner noted that the Veteran was seen as a new patient at the VA in September 2008 (and seen again in April 2009 and January 2010) and there was no mention of low back pain or history of problems on any of these occasions.  The examiner noted that a chronic low back pain diagnosis was not added to the Veteran's "problem list" at VA until May 2013, approximately 33 years after the Veteran's separation from active duty.  It was noted that the Veteran had multiple VA examinations in 2007-2008 with no mention of low back pain/problems.  The Veteran also underwent orthopedic consultation in December 2008 and there was no mention of back problems in that consultation visit.  The examiner concluded that the onset of the low back condition does not support a causal relationship with his active duty time.

Unfortunately, the Board finds that the February 2015 VA spine examination is inadequate as the opinion appears to be based on factual inaccuracies.  First, the February 2015 VA examiner did not address the Veteran's contention that he injured his back at the same time that he injured his shoulder in March 1978 and did not address the October 1979 service treatment record showing treatment for a lipoma of the back.  Second, the February 2015 VA examiner did not address the March/November 2006 findings of DDD/DJD.  Third, the February 2015 VA examiner's opinion was based primarily on a lack of complaints of back pain years after a documented back disability in February 1991.  The question in a service connection case is the existence of a current disability related to service not the severity of the disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the February 2015 VA examination is required.

Additionally, on remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since December 2014.

2.  Request an addendum to the February 2015 VA spine examination.  The claims file should be made available to, and reviewed by, the examiner.  If the February 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's arthritis of the spine manifested within one year of his separation from service on July 14, 1980?

(b) Is it at least as likely as not that the any currently diagnosed low back disability developed in or was caused by the Veteran's service, to include his claimed in-service injuries as described above?

The examiner is asked to consider the Veteran's contention that he injured his back at the same time that he injured his shoulder in March 1978; the October 1979 service treatment record showing treatment for a lipoma of the back; and the March/November 2006 findings of DDD/DJD.  The examiner need not address any lack of complaints of back pain after a documented back disability in February 1991.  

The rationale for any opinion offered should be provided.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




